 1
 2
 3
 4
 5                         IN THE UNITED STATES DISTRICT COURT

 6                            FOR THE DISTRICT OF ARIZONA
 7
      United States of America,                   No. 19-04031PO-001-PCT-CDB
 8
              Plaintiff,
 9
                                                  ORDER
10    v.
11
      James Earl Turner,
12
              Defendant.
13
14
            The Court having considered the Defendant’s Motion to Set Status Hearing (Doc.
15
16   7), there being no objection thereto, and good cause appearing therefor,
17          IT IS HEREBY ORDERED setting this matter a status hearing on Monday, April
18
     15, 2019, at 9:00 am in the United States District Court, 123 N. San Francisco Street, First
19
20   Floor, Flagstaff, Arizona.
21          The Court finds that the interests of justice outweigh the best interests of the
22
     defendant and the public in a speedy trial for the reasons stated in defendant’s motion.
23
24          Dated this 3rd day of April, 2019.

25
26
27
28
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     2
